Citation Nr: 0707505	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-22 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for erectile 
dysfunction, with claimed penile deformity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from January 1956 to March 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Review of the evidentiary record shows that service 
connection was established for erectile dysfunction by a 
September 2004 RO decision.  A noncompensable (zero percent) 
disability evaluation was assigned.  This grant was primarily 
based upon service medical records (SMRs) which show the 
veteran was treated for trauma to the penis, resulting in an 
upward bend during erection.  Examination revealed a some 
sort of ring 1-2 centimeters proximal to the corona, and 
possible fracture of the corpora cavernosa.  The clinical 
impression was rupture of the corpora cavernosa.  These 
records also show the veteran was diagnosed with adult onset 
diabetes mellitus during routine physical examination.  At 
retirement in October 1975, the veteran's history of 
traumatic injury with resulting bend of the penis and rupture 
of the corpora cavernosa was noted.  Physical examination was 
normal, and the clinical impression was chordee without 
hypospadies.  Given the opportunity to identify any 
additional symptoms associated with in-service injury, the 
veteran reported no pertinent complaints at that time.  

The post-service medical records are minimal, and are notably 
negative for any medical evidence documenting complaints, 
findings, or diagnosis pertaining to erectile dysfunction or 
penile deformity.  However, in August 2004, the veteran 
underwent a VA examination, complaining of erectile 
dysfunction.  At that time he reported a history of traumatic 
injury to the penis and said that his problems with erection 
had begun almost immediately after the injury.  

Also of record is a private medical opinion dated in May 
2005.  At that time the veteran's treating physician stated 
that the injury during service had created an apparent 
deformity and significant erectile dysfunction.  On physical 
examination the veteran had an approximately 1.5 to 2 
centimeter nodular area, obviously fibrotic, in the corpus on 
the left, which was slightly 0.5 to 2 centimeters below the 
corona of the penis.  The examiner concluded that if and when 
erectile function occurs, even slightly, the penile deviation 
is to the left and, according to the veteran, essentially 
nonfunctional in that state and direction.  

In a June 2005 rating action, the veteran was awarded special 
monthly compensation on account of loss of use of creative 
organ, under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a), 
effective from January 2004.

During VA examination in August 2005, the examiner reviewed 
the claims file and took a detailed history of the veteran's 
in-service injury and post-service clinical findings.  The 
veteran again reported a history of blunt trauma to his penis 
while lifting a heavy load.  He said that after the injury he 
had bruising to the area, but was not pulled off duty or 
restricted to quarters.  He had continued to work, and did 
not realize he had problems until he began having difficulty 
with gaining or maintaining an erection.  Currently, the 
veteran complained that he has very small erections and that 
his penis is bent to the left side when he does so, but he is 
able to ejaculate a small amount.  His wife was able to 
become pregnant twice, although both children died in early 
infancy due to an RH blood incompatibility.  He denied 
problems with nephrolithiasis, urinary tract infections, 
pyelonephritis, or any other genitourinary tract complaints.  
In terms of treatment, the veteran has tried medications, 
including Cialis and Viagra, but says neither has helped.  He 
has not tried injections or implants, but has used a pump, 
without success.  He has also tried counseling.  

The examination indicated a normal uncircumcised penis, with 
no significant deformity.  The shaft was smooth without any 
bends or lumps.  The scrotum and testicles were normal in 
size, with no tenderness to palpation or masses noted.  The 
cremastic reflex was intact but not very strong.  The 
examiner could not say that the veteran's erectile 
dysfunction was a direct result of the injury described.  The 
examiner explained that blunt trauma could cause some damage 
to penile muscular tissue and ultimately cause Peyronie's 
disease, which was not evident on examination.  The examiner 
did not feel that this would cause immediate results or 
damage, but rather that this type of damage usually takes 
repeated insults and injuries to manifest itself.  Moreover, 
the examiner did not know that that type of injury would 
cause loss of ability to have an erection altogether.  

During a July 2006 personal hearing before the undersigned, 
the veteran essentially reiterated previously submitted 
information concerning his in-service injury and resulting 
disability, as well as symptoms consistent with complaints 
made during VA examinations.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

The veteran's erectile dysfunction has been rated 
noncompensably disabling under DC 7522.  Under this 
diagnostic code, a 20 percent rating is warranted for penile 
deformity with loss of erectile power.  38 C.F.R. § 4.115b.  

The Board notes that, although "deformity" is not defined 
in the regulations, at service retirement in 1976 the veteran 
was noted to have chordee without hypospadies.  For purposes 
of reference only, and without reliance thereon, the Board 
notes that chordee is defined as a downward bowing of the 
penis as a result of a congenital anomaly (hypospadias) or a 
urethral infection (gonorrhea).  Dorland's Illustrated 
Medical Dictionary at 322 (28th ed. 1994)).  Thus, the 
veteran's history of chordee may possibly constitute a pre-
existing deformity.  

Here, we are faced with conflicting medical evidence as to 
whether the veteran, in fact, has deformity of the penis.  
The affirmative opinion is from an internal medicine 
specialist, and the negative opinion appears to be from a 
specialist in urology.  For those reasons, we might be 
inclined to accept the latter findings, but the degree of 
specificity of the description of deformity in the former 
report, and the lack of any specific statement in the latter 
report which either addresses, rebuts, or otherwise 
reconciles the inconsistent results, leaves the Board unable 
to adopt or discount either opinion.

In view of the foregoing, although we regret the additional 
delay in resolving this appeal, the case must be REMANDED for 
the following action:

1.  Refer the claims file, to include a 
copy of this Remand, to the VA examiner 
who examined the veteran in August 2005, 
if available, and request an Addendum to 
that examination report.  

a.  The examiner should be asked to 
specifically address the description of 
penile deformity rendered by Dr. H.E.F. 
in his letter of May 16, 2005.

b.  The examiner should render an 
opinion as to whether the deformity 
described by Dr. H.E.F. is in fact 
present and, if so, should opine as to 
whether it is at least as likely as not 
(i.e., to a probability of 50 percent 
or more) that any such penile deformity 
is causally related to in-service 
injury.  If a pre-service and/or 
congenital deformity it is at least as 
likely as not that such condition was 
aggravated by service.  The examiner 
should explain the rationale for any 
opinion given.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

d.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of an underlying condition 
which pre-existed service, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which 
resolve with return to the baseline 
level of disability.

e.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be 
so stated.

f.  If the previous VA examiner is 
unavailable, or is unable to provide 
the requested medical opinion without 
examining the veteran or without 
additional information, it should be so 
stated.  Appropriate action should be 
taken if the examiner indicates that an 
opinion cannot be rendered without 
further examination of the veteran. 

2.  Review the evidence of record and 
adjudicate the claim.  If the decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOCC), containing notice of all relevant 
actions taken on the claim including the 
applicable legal authority, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


